On January 14, 1938, petitioners commenced a proceeding to review an award of the State Industrial Commission entered on December 29, 1937, which, among other things, found that the respondent was entitled to $17.52 per week under the "other cases" provision of section 13356, O. S. 1931, 85 Okla. St. Ann. sec. 22; and in the same order found that the respondent had no wage-earning capacity.
On October 4, 1938, petitioners filed their brief alleging error in the order, and on October 24, 1938, the answer brief of the respondent was filed in which he confesses error in that the award of the commission is contrary to the pronouncement of this court in Southwestern States Telephone Co. v. State Industrial Commission, 181 Okla. 533, 75 P.2d 468, together with other authorities.
In Blackburn Construction Co. v. Kennedy, 165 Okla. 66,24 P.2d 1011, we held, where in a proceeding before this court the order of the State Industrial Commission is attacked, and thereupon the respondent confesses error, this court will examine the record, and where it appears that the assignment of error is reasonably supported *Page 64 
by the facts, this court may, in its discretion, vacate the award made by the commission. The allegation of error as confessed is reasonably sustained by an examination of the record.
The cause is remanded to the State Industrial Commission, with directions to vacate the award and to take further proceedings consistent with the views expressed in the above-mentioned authorities.
Award vacated, with directions.
OSBORN, C. J., and WELCH, PHELPS, CORN, GIBSON, HURST, and DAVISON, JJ., concur. BAYLESS, V. C. J., and RILEY, J., absent.